Citation Nr: 1719007	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right Achilles tendonitis.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease right knee.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease left knee.

4.  Entitlement to an initial compensable rating for of allergic rhinitis.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active duty service from October 1984 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his October 2006 substantive appeal.  The Veteran was sent a letter in May 2015 to an address in Maryland that informed him of his hearing date and location.  The letter has not been returned as undeliverable. The Board notes, however, the Veteran failed to report to the scheduled July 2015 hearing.  Accordingly, his request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.702 (e) (2016).

The Board remanded this case in August 2015, as there was some discrepancy as to the Veteran's present address of record.  Unfortunately, the matter still has not been resolved.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in August 2015 because the latest examination of record addressing his right Achilles tendonitis, degenerative joint disease of the right and left knees, and allergic rhinitis was in December 2007.  The Board also noted that there were two mailing addresses for the Veteran in the file, one of which had resulted in returned mailed as undeliverable; so this was noted as something to be resolved on remand.

Thereafter, the record shows that the RO identified the Veteran's accurate address as being in Triangle, Virginia.  See, e.g., Report of General Information, scanned November 14, 2015.  A letter was sent to the Veteran at that address in January 2016 notifying him that the nearest VA facility had been asked to schedule an examination.  A March 2016 deferred rating decision notes that the Veteran's address had been verified and that the VAMC was to be contacted to update their system to reflect the new address so that the appropriate VA examinations could be re-scheduled.  An April 2016 compensation and pension examination inquiry, however, notes the Veteran's old address in Upper Marlboro, Maryland.  

The Appeals Management Center requested another examination in August 2016.  There is a note that the Veteran's address provided by the RO differs from the VHA's database and that the accurate mailing address should be verified.  However, the compensation and pension exam inquiry again notes the Veteran's address in Upper Marlboro.  An August 2016 deferred rating decision notes that the Veteran was not able to respond to the VAMC's request because they sent the letter to the wrong address.  It was noted that the VAMC was to be contacted and confirmed that they had the Veteran's correct address so that a VA examination could be rescheduled.  

An October 11, 2016 deferred rating decision notes that as of that date the Veteran's address was still wrong in the VAMC database and needed to be corrected so that an examination could be scheduled.  An October 28, 2016 VA compensation and pension inquiry notes the Veteran's old address in Upper Marlboro.  An Administrative Decision on October 28, 2016 from a Decision Review Officer notes that the Veteran's address for the RO was in Triangle, VA, and the Veteran's address for VHA was in Upper Marlboro, and that the record reflected that the correct address was in Triangle, VA.  The decision noted that prior to ordering any additional examinations, the address with VHA must be corrected.

The only subsequent note is an "exam details" form, which notes that the Veteran failed to RSVP to a telephone message and also a letter was sent, dated November 2016.

The supplemental statement of the case notes the RO's actions above, but indicates that on October 28, 2016, a VA examination request was sent to the VAMC in Washington DC with the Triangle, VA address.  The record shows, however, that the October 28, 2016 compensation and pension inquiry still listed the Veteran's old address in Upper Marlboro.

Of note, the Veteran has since filed other claims and appeared for VA examinations scheduled for these other disabilities in April 2017.  He also has corresponded with VA from the address in Triangle, VA regarding these other claims.  Thus, it appears that both the RO and VHA now have the Veteran's correct address.  It is not clear from the record, however, that the Veteran's October 28, 2016 examination inquiry included the correct address.

For this reason, the claim must go back to ensure that the VHA is sending the Veteran's examination notices to the correct address of record in Triangle, VA.

Accordingly, the case is REMANDED for the following action:

1.  Verify that VHA has the Veteran's correct address in Triangle, VA.  All efforts to obtain this information should be documented in the claims file.

2.  Schedule VA knee and ankle examinations to determine the current severity of the service-connected right Achilles tendonitis and degenerative joint disease right and left knees.  The claims file must be reviewed by the examiner(s). All necessary tests are to be accomplished, including range of motion studies. The examiner(s) should identify all manifestations of the right Achilles tendonitis and degenerative joint disease of both knees, respectively. 

3.  Schedule the Veteran for a VA rhinitis examination to determine the current severity of his service-connected allergic rhinitis. All findings pertinent to the Veteran's rhinitis should be indicated, to include the extent of any nasal obstruction due to rhinitis and whether nasal polyps are present. 

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and readjudicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




